1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 5:21-MJ-00037 JLT
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    FRANCISCO JAVIER MELGOZA,                 )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Timothy P. Hennessy is APPOINTED to represent the above defendant in this
22   case effective nunc pro tunc to July 13, 2021. This appointment shall remain in effect until
23   further order of this court.
24
25   IT IS SO ORDERED.
26
         Dated:     July 15, 2021                           _ /s/ Jennifer L. Thurston
27                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

28
